 



Exhibit 10.37
Amendment Number 1 to Investment Agreement
This Amendment Number 1 (“Amendment”) to the Investment Agreement (“Agreement”)
dated as January 1, 2002, between Crum & Forster Specialty Insurance Company and
Hamblin Watsa Investment Counsel Ltd. and Fairfax Financial Holdings Limited is
effective as of January 1, 2005.

  1.   Capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Agreement.     2.   Schedule A is hereby
amended to read in its entirety as attached hereto.     3.   Unless specifically
modified in this Amendment, all other terms and conditions contained in the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment as of the date written below.

      Hamblin Watsa Investment Counsel Ltd.   Crum & Forster Specialty Insurance
Company       By: /s/ Paul Rivett   By: /s/ Dennis J. Hammer       Authorized
Signature
 
Paul Rivett   Authorized Signature
 
Dennis J. Hammer       Printed Name
 
Vice President   Printed Name
 
Senior Vice President, Treasurer, Controller       Title   Title       Fairfax
Financial Holdings Limited           By: /s/ Paul Rivett

 
Authorized Signature
 
Paul Rivett

 
Printed Name
 
Vice President

 
Title    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INVESTMENT GUIDELINES
FUNDAMENTAL OBJECTIVES

1.   Invest on a long-term basis in accordance with applicable insurance
regulatory guidelines.   2.   Ensure preservation of invested capital for
policyholder protection, always providing sufficient liquidity for the payment
of claims and other policy obligations.

GUIDELINES

1.   Approach       All investments are to be made using the long-term value
investing approach by investing in the securities of companies and other
entities at prices below their underlying long-term values to protect capital
from loss and earn income over time and provide operating income as needed.    
  With regard to equity securities, the investment manager will attempt to
identify financially sound companies and other entities with good potential
profitability which are selling at large discounts to their intrinsic value.
Appropriate measures of low prices may consist of some or all of the following
characteristics: low price earnings ratios, high dividend yields, significant
discounts to book value and free cash flow. Downside protection is obtained by
seeking a margin of safety in terms of a sound financial position and a low
price in relation to intrinsic value. Appropriate measures of financial
integrity which are regularly monitored, include debt/equity ratios, financial
leverage, asset turnover, profit margin, return on equity and interest coverage.
      As a result of this long-term value investing approach, it is anticipated
that purchases will be made when economic and issue-specific conditions are less
than ideal and sentiment is uncertain or negative. Conversely, it is expected
that gains will be realized when issue-specific factors are positive and
sentiment is buoyant. The investment time horizon is one business cycle
(approximately 3-5 years).       With respect to fixed income securities, the
long-term value investing approach is similar. The investment manager will
attempt to purchase attractively priced bonds offering yields better than
treasury bonds with maturities of 30 years or less that are of sound quality,
i.e. whose obligations are expected to be fully met as they come due. Rating
services are not regarded as an unimpeachable source for assessing credit
quality any more than a broker’s recommendation on a stock is necessarily
correct. With any form of investment research and evaluation, there is no
substitute for the reasoned judgment of the investment committee and the
investment manager.   2.   Liquidity       An adequate cash flow shall be
maintained to ensure that claims and operating expenses are paid on a timely
basis. An operating cash position is to be maintained at appropriate levels and
will be managed by the insurance company in accordance with an approved list of
liquid investments, as determined from time to time by the investment committee.
These securities will be managed by the insurance company as part of the
treasury function and are primarily restricted to treasury and agency securities
of the U.S. government.   3.   Regulatory       All applicable insurance
regulations will be complied with.

4.   Diversification       The portfolio is to be invested in a wide range of
securities of different issuers operating in different industries and
jurisdictions in order to diversify risk.   5.   Prudent Person Rule      
Prudent investment standards are considered in the overall context of an
investment portfolio and how a prudent person would invest another person’s
money without undue risk of loss or impairment and with a reasonable expectation
of fair return.   6.   Investment Committee       The board of directors of the
insurance company shall appoint an investment committee of the investment
manager as the investment committee of the insurance company. The investment
committee shall meet at least once each quarter to review the investments and
loans of the insurance company.

 



--------------------------------------------------------------------------------



 



STRATEGY

1.   Maintain Adequate Liquidity       A detailed review of portfolio liquidity
is undertaken on a periodic basis. This liquidity analysis determines how much
of each portfolio is in cash or can be converted into cash in a given time
period. The insurance company determines its near term liquidity requirements
and the liquidity of the portfolio will be modified from time to time to match
such near term requirement.   2.   Asset Allocation       The asset allocation
will be determined by the investment manager and will include short-term
investments that will generate appropriate cash flows and long-term investments
such as stocks and bonds, both domestic and foreign, that generate investment
gains. The asset allocation will be monitored from time to time in order to
comply with regulatory guidelines and meet insurance policy liabilities.   3.  
Foreign Exchange Risk       The investment manager shall use its discretion to
hedge any foreign currency investments and exposures. The investment manager may
use a variety of methods to reduce such exposures, including forward foreign
exchange contracts, currency options and natural hedging with foreign pay
liabilities of the insurance company. Un-hedged foreign investments will be
limited to 15% of admitted assets at cost, subject to adjustment to conform with
applicable insurance regulatory requirements. Un-hedged exposure above this
amount must be approved by the investment committee.   4.   Interest Rate Risk  
    Interest rate risk will be minimized primarily through investment in a
variety of term to maturity fixed income securities with maturities less than
thirty years. Maximum fixed income portfolio duration is limited to the
equivalent of a twenty year term to maturity treasury security.

INVESTMENT CLASS EXPOSURE
The following exposure ranges established by the investment committee shall be
monitored and maintained by the investment manager for the stated asset classes:

              Class   Range                  
Equities
  0-25%        
Fixed Income
  0-100%        

Within the fixed income portfolio, the taxable/tax exempt mix will be determined
relative to the consolidated tax position of the insurance company and its
affiliates and the relative investment attractiveness of available tax exempt
securities.
The investment committee will monitor the total asset class exposure and, if
deemed appropriate, will provide specific direction from time to time to the
investment manager with respect to the asset exposure ranges.
RETURN EXPECTATIONS
The foregoing asset class exposure is expected, on an annual basis, to result in
returns better than the Consumer Price Index plus 3% over a ten year period
before the disbursement of investment management fees. However, in any one year
the annual return may be significantly above or below this expectation.
INVESTMENT OBJECTIVES OF THE INVESTMENT MANAGER
The investment manager, subject to regulatory and insurance company imposed
constraints mentioned elsewhere, expects to provide additional returns to those
returns that would be earned by the alternative of passively managing a
surrogate market index.
Measured over four year moving periods, performance of the investment manager is
expected to result in the following returns:

     
All Equities
  S&P 500 + 1% point
 
   
Fixed Income:
   
Taxable Bonds
  Merrill Lynch Intermediate Treasury Index + 0.25%
Tax-Advantaged Bonds
  Lehman Brothers 3 & 5 Year State GO Indexes

 



--------------------------------------------------------------------------------



 



AGGREGATE INVESTMENT LIMITS, PERMITTED INVESTMENT CATEGORIES AND INDIVIDUAL
INVESTMENT LIMITS
PERMITTED INVESTMENT CATEGORIES WITHIN ASSET CLASSES
The following are some examples of permitted investments within each asset
class:

     
Equity
  Common shares, rights and warrants.
 
   
Fixed Income
  Bonds, debentures, preferred shares, including those convertible into common
shares.
 
   
Cash
  Cash on hand, demand deposits, treasury bills, short-term notes and bankers’
acceptances, term deposits and guaranteed investment certificates.

All of the above may be either U.S. domestic, Canadian or other foreign
investments.
Convertible preferred securities will be classified as equities if the preferred
dividend is not being paid.
Private placement issues in public companies are allowed.
INVESTMENT CONSTRAINTS
All investments will be made in accordance with applicable insurance legislation
as amended from time to time.
INDIVIDUAL INVESTMENT LIMITS
Any combination of investments in any one corporate issuer will be limited to a
maximum of 10% of admitted assets.
QUALITY CONSTRAINTS
The investment manager may invest in permitted investment categories subject to
the following quality constraints:

      Investments in money market instruments (less than or equal to 1 year
term) will be limited to those included on the list approved by the insurance
company. This list will include money market instruments of the U.S. Treasury,
agencies of the U.S. government, and as a minimum commercial paper rated A1 or
higher by Moody’s and rated P1 or higher by Standard & Poor’s.          
Investments in bonds and preferred securities will be limited by bond rating
category as follows:           LIMITS AS % OF ADMITTED ASSETS  

                              Bond Rating   % of Total     Min./Max.    
A or better
    50%     Min.  
BBB
    50%     Max.  
Less than BBB
    20%     Max.  

      The above limits are subject to adjustment to conform with applicable
insurance regulatory requirements.         Limits are determined on a cost basis
and include convertible securities.         Downgrades will be taken into
account when making new investments but will not necessarily result in the sale
of existing positions.         Securities which are not rated by any public
rating agency must be rated by the investment manager and included as part of
the categories above for the purposes of determining overall exposure by bond
rating category.         Any exceptions to the above must be approved by the
investment committee.

PROHIBITED INVESTMENTS
In addition to any applicable insurance legislation prohibitions:

(a)   No Real Estate will be purchased without investment committee approval.  
(b)   No Mortgages on real estate will be purchased without investment committee
approval. The exceptions to this are obligations issued by an agency of the U.S.
Government, or by U.S. domiciled corporations that are issued as part of a
registered public offering that also meet the minimum quality tier requirements.

FOREIGN INVESTMENT LIMITS
Foreign securities may be purchased in compliance with applicable insurance
legislation and with the policy on foreign exchange risk outlined herein. Unless
otherwise required by applicable insurance legislation, Canadian securities
shall not be considered foreign securities and securities issued by U.S.
domestic companies or other U.S. domestic entities that are denominated in
foreign currencies shall not constitute foreign securities.
OTHER
Derivative securities may be purchased up to 7.5% of the portfolios cost at
book, subject to adjustment to conform with applicable insurance regulatory
requirements. Use of derivative investments is infrequent and primarily for
hedging purposes. The aforementioned limit on the purchase of derivative
securities shall not apply to traditional securities with limited embedded
derivative components such as convertible bonds and optional maturity date
bonds.

 